Title: To George Washington from Brigadier General Hugh Mercer, 16 October 1776
From: Mercer, Hugh
To: Washington, George



Sir
Amboy [N.J.] October 16. 1776

General Green has informed your Excelleny that a party pass’d over last night to Staten Island with a view to attack the Enemy, at the east end near the Watering Place—as we advanced towards Richmond Town information was given, that some Companies of British & Hessian Troops, were stationed there—surprising them was therefore the first object, which was effected this morning at break of day—Well disciplined Troops would have taken the whole without the loss of a man—but we only took about twenty prisoners, partly Hessians & English—eight Hessians & nine British, one of those wounded, & besides these two mortally wounded left at Richmond Town—We lost two men in the Action—What we have collected of intelligence from the Prisoners, is enclosed.
Your Instructions of October the 15th I shall immediatly set about, observing with the utmost diligence and Punctuallity—Col. Griffin receivd a Wound in the Heel in the Action of this Morning & Lt Col. Smith of the flying Camp was slightly wounded in the Arm—I shall send the Prisoners on to Philadelphia. I have the honour to be Sir Your Excellencys Most obed. Set

H. Mercer

